DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1, 11-13, 17, 18, 23-25, 33, 34 and 42.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.
 
Applicants' arguments, filed 01/21/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11-13, 17, 18, 23-25, 33, 34 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection.
Claims 1, 12, 24 and 34 recite aluminum zirconium gly. The claims fail to comply with the written description requirement since such limitation include all species of aluminum zirconium gly, but Applicant appears to only have support for certain aluminum zirconium gly. The specification discloses in paragraph [0023] aluminum zirconium octachlorohydrex gly, aluminum zirconium tetrachlorohydrex gly, and aluminum zirconium trichlorohydrex gly. 

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the limitation "the antifungal" in the tenth line.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the antifungal” is referring to the specific antifungal or to a different antifungal. 

Claim 12 recites the limitation "the excipient" in the tenth line.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the “the excipient” is referring to some or all of the “one or more excipient”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 11-13, 17, 18, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koga et al. (US 2013/0231379, Sep. 5, 2013) in view of Edelson et al. (US 2012/0321571, Dec. 20, 2012).
Koga et al. discloses a method for the treatment of fungal dermatitis involving administering an effective amount of luliconazole to a target in need of a treatment of fungal dermatitis (abstract). An anti-fungal active ingredient besides luliconazole may be additionally present. Such antifungal active ingredient besides luliconazole include allylamine antifungal agents such as terbinafine (¶ [0055]). While the amount of antifungal active ingredient is not limited, it is about 0.5% to about 3% in consideration of solubility, skin irritation and other balances as a whole (¶ [0057]). The composition for the treatment of fungal dermatitis may also contain an antiperspirant and a solubilizing agent (i.e. excipient) (¶ [0063]). Examples of antiperspirant include inorganic salt and organic salt or complex and a mixture thereof and the like of aluminum and zirconium (¶ [0079]). Examples of solubilizing agents include polyvalent alcohols (¶ [0069]). The composition applied to an affected skin of a treatment target (i.e. topical application) (¶ [0060]). The therapeutic agent for fungal dermatitis can be formulated into external 
Koga et al. differ from the instant claims insofar as not disclosing wherein the composition comprises aluminum zirconium gly. 
However, Edelson et al. disclose a paraben composition useful for the treatment of dermatologic conditions (abstract). The composition may comprise an antiperspirant agent such as aluminum zirconium tetrachlorohydrex gly (claim 28).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Koga et al. disclose wherein the composition may comprise an antiperspirant that is a salt of aluminum or zirconium. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated aluminum zirconium tetrachlorohydrex gly into the composition of Koga et al. since it is a known and effective antiperspirant that is a salt of aluminum or zirconium as taught by Edelson et al. 
In regards to instant claims 1, 12, 24, and 34 reciting treating a dermatophytic infection, the composition of Koga et al. comprise substantially the same antifungal as the claimed invention (i.e. terbinafine) and thus would necessarily treat a dermatophytic infection. 
In regards to instant claims 1 and 12 reciting anti-biotic free, Koga et al. does not disclose wherein an antibiotic is required in the composition (see claim 1 of Koga et al.). As such, a composition that is anti-biotic free is obvious. 
In regards to instant claims 1, 12, 24 and 34 reciting 0.5 to 2.0 wt. % terbinafine, Koga et al. disclose about 0.5% to about 3% antifungal active ingredients. The claimed prima facie case of obviousness exists.  MPEP 2144.05 A.  
In regards to instant claims 1, 12, 24 and 34 reciting 5.0 to 30.0 wt. % aluminum zirconium gly, the prior art discloses wherein aluminum zirconium gly is an antiperspirant. Accordingly, it would have taken no more than the relative skills of one of ordinary skill in the art to have arrived at the claimed amount of aluminum zirconium gly depending on the amount of anti-perspiration needed. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05. 
In regards to instant claims 17 and 18 reciting wherein applying results in a topical antifungal skin concentration of greater than or equal to the MIC of the antifungal and where the topical antifungal skin concentration 24 hours after application is equal to or greater than the MIC of the antifungal, Koga et al. disclose substantially the same antifungal as the claimed invention (i.e. terbinafine) and in substantially the same amount. Therefore, one of ordinary skill in the art would reasonably expect wherein applying results in a topical antifungal skin concentration of greater than or equal to the MIC of the antifungal and where the topical antifungal skin concentration 24 hours after application is equal to or greater than the MIC of the antifungal like the claimed invention.
In regards to instant claim 23 reciting wherein a duration of the treatment is between one and four weeks, since the composition of Koga et al. treats fungal dermatitis, it would have taken no more than the relative skills of one of ordinary skill in 
In regards to instant claim 24, the claim is a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. In the instant case, the product in the product-by-process claim is obvious from a product of the prior art as discussed above. Therefore, the claim is unpatentable even though the prior product was made by a different process. Furthermore, it should also be noted that selection of any order of mixing ingredients is prima facie obvious. See MPEP 2144.04 (IV)(C). 


2.	Claims 25, 33, 34 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koga et al. (US 2013/0231379, Sep. 5, 2013) in view of Edelson et al. (US 2012/0321571, Dec. 20, 2012) and further in view of Villalobos (US 2012/0061267, Mar. 15, 2012). 
 The teachings of Koga et al. and Edelson et al. are discussed above. Koga et al. and Edelson et al. do not disclose wherein the composition is in the form of a wipe and is in a kit. 
However, Villalobos discloses wherein an antifungal wipe encased in an impermeable package can solve the athlete’s foot issues US soldiers’ abroad face when 
It would have been prima facie obvious to one of ordinary skill in the art to have the composition of Koga et al. formulated as a wipe in an impermeable package (i.e. storage container) (i.e. kit) motivated by the desire to hold potency since a wipe is most effective at holding potency compared to other formulations as taught by Villalobos.

Response to Arguments
Applicant’s arguments have been considered but are moot because new rejections necessitated by Applicant’s amendment does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	In regards to Applicant arguing that the claimed invention has a synergistic benefit in terms of inhibiting/killing dermatophytic activity, the Examiner does not find Applicant’s argument to be persuasive. 
	Applicant compares the claimed invention to Lamisil spray, Lamisil cream, and Terbinafine, and Voriconazole. It is unclear what amount of antifungal agent is present in the comparative examples. One of ordinary skill in the art would reasonably expect a composition comprising higher amounts of antifungal agents to inhibit more dermatophytes than a composition comprising lesser amounts of antifungal agents. Thus, it is unclear if the claimed invention provided better results due to the presence of aluminum zirconium gly and Applicant’s argument is unpersuasive.

Response to Declaration
	Declarant’s arguments have been addressed above. 

Conclusion
Claims 1, 11-13, 17, 18, 23-25, 33, 34 and 42 are rejected.
Claims 9 and 10 have been withdrawn.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/TRACY LIU/Primary Examiner, Art Unit 1612